                       UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF TEXAS
                               WACO DIVISION


     TERRESTRIAL COMMS LLC,

                Plaintiff                            Case No. 6:21-cv-00054


               v.                                    JURY TRIAL DEMANDED


     PLANTRONICS, INC. and
     POLYCOM, INC.,

                Defendants


                    COMPLAINT FOR PATENT INFRINGEMENT

         Plaintiff Terrestrial Comms LLC (“Plaintiff” or “Terrestrial”) hereby asserts the

 following claims for patent infringement against Defendants Plantronics, Inc. and

 Polycom, Inc. (“Plantronics” or Defendants”) and alleges, on information and belief, as

 follows:

                                     THE PARTIES

1.      Terrestrial is a limited liability company organized and existing under the laws of

the Texas with its principal place of business at 17330 Preston Road, Suite 200D, Dallas,

Texas 75252.

2.      On information and belief, Plantronics, Inc. is a Delaware corporation with its

principal place of business at 345 Encinal Street, Santa Cruz, California 95060.

Plantronics may be served though its registered agent CT Corporation System, 1999

Bryan Street, Suite 900, Dallas, Texas 75201. On information and belief, Plantronics,
Inc. is registered to do business in the State of Texas and has been since at least May 9,

2006

3.      On information and belief, Polycom, Inc. is a Delaware Corporation with its

principal place of business at 345 Encinal Street, Santa Cruz, California 95060. Polycom,

Inc. may be served though its registered agent CT Corporation System, 1999 Bryan

Street, Suite 900, Dallas, Texas 75201. On information and belief, Polycom Inc. is

registered to do business in the State of Texas and has been since at least July 27, 2000.

4.      On information and belief, on or about March 28, 2018, Plantronics, Inc. acquired

Polycom, Inc. On information and belief, by March 2019, Plantronics, Inc. and Polycom,

Inc. integrated their business operations, management, facilities, and product offerings.

On information and belief, the combined businesses of Plantronics, Inc. and its wholly-

owned subsidiary Polycom, Inc. conducts their combined business operations under the

name “Poly.” On March 18, 2019, “Plantronics, Inc. . . .announced that the company will

transform into Poly, a technology company focused on the human experience of

communications and collaboration, aiming to make communication as rich and natural

as in-person. Poly, which means, “many” leverages the legendary audio and video

expertise of Plantronics and Polycom . . .” Meet Poly: Plantronics + Polycom Relaunches

To Focus On Driving The Power of Many, POLY WEBSITE, available at:

https://www.poly.com/us/en/about/newsroom/plantronics-and-polycom-nowtogether-as-

poly.

                             JURISDICTION AND VENUE

5.      This action arises under the patent laws of the United States, 35 U.S.C. § 1, et seq.

This Court has subject matter jurisdiction under 28 U.S.C. §§ 1331 and 1338(a).



COMPLAINT FOR PATENT INFRINGEMENT                                                  PAGE | 2
6.     Defendants have committed acts of infringement in this judicial district.

7.     On information and belief, the Court has personal jurisdiction over the Defendants

because Defendants have committed, and continue to commit, acts of infringement in the

state of Texas, have conducted business in the state of Texas, and/or have engaged in

continuous and systematic activities in the state of Texas.

8.     On information and belief, Defendants’ instrumentalities that are alleged herein

to infringe were and continue to be used, imported, offered for sale, and/or sold in the

Western District of Texas.

9.     Defendants have a regular established place of business in this judicial district.

10.    Venue is proper in the Western District of Texas pursuant to 28 U.S.C. § 1400(b).

                                ACCUSED PRODUCTS

11.    Upon information and belief, Defendants make, use, import, sell, and/or offer for

sale the Plantronics Voyager 5200 UC, (collectively the “Accused Products”).

12.    Upon information and belief, Defendants encourage and support the use of the

Accused Products through their online support, advertising, and licensing relationships

with resellers.

                               THE PATENTS-IN_SUIT

13.    On August 12, 2008, United States Patent No. 7,411,552 (the “’552 patent”),

entitled “Grounded Antenna for a Wireless Communication Device and Method,” was

duly and lawfully issued by the U.S. Patent and Trademark Office.

14.    Terrestrial is the assignee and owner of the right, title and interest in and to the

’552 patent, including the right to assert all causes of action arising under said patents

and the right to any remedies for infringement of them.



COMPLAINT FOR PATENT INFRINGEMENT                                                  PAGE | 3
15.    On December 6, 2005, United States Patent No. 6,973,133 (the “’133 patent”),

entitled “Integrated Radio Frequency Interface,” was duly and lawfully issued by the U.S.

Patent and Trademark Office.

16.    Terrestrial is the assignee and owner of the right, title and interest in and to the

’133 patent, including the right to assert all causes of action arising under said patents

and the right to any remedies for infringement of them.

17.    On February 11, 2003, United States Patent No. 6,519,290 (the “’290 patent”),

entitled “Integrated Radio Frequency Interface,” was duly and lawfully issued by the U.S.

Patent and Trademark Office.

18.    Terrestrial is the assignee and owner of the right, title and interest in and to the

’290 patent, including the right to assert all causes of action arising under said patents

and the right to any remedies for infringement of them.

            COUNT I – INFRINGEMENT OF U.S. PATENT NO. 7,411,552

19.    Terrestrial repeats and realleges the allegations of paragraphs 1 through 18 as if

fully set forth herein.

20.    Claim 1 of the ’552 Patent recites:

       1.     A wireless communication device, comprising:

              a substrate;

              a ground plane positioned on one side of the substrate;

              a wireless communication chip electrically connected to said ground plane

                      and proximate thereto;

              an antenna having a first end and a second end, said first end electrically

                      connected to said ground plane; and



COMPLAINT FOR PATENT INFRINGEMENT                                                 PAGE | 4
              said second end comprising an open circuit.

21.    Without license or authorization and in violation of 35 U.S.C. § 271(a), Defendants

have infringed and continue to infringe the ’552 Patent by making, using, importing,

offering for sale, and/or selling the Accused Products.

22.    As exemplified below, the Accused Products are a wireless communication device

that communicates via Bluetooth.

A wireless communication device, comprising:

       The Accused Instrumentality communicates via Bluetooth.




https://www.poly.com/us/en/products/headsets/voyager/voyager-5200-uc

a substrate; a ground plane positioned on one side of the substrate;

       The chipset within the Accused Instrument comprises of a substrate with a ground

plane, antenna and wireless communication chip positioned on one side of that substrate:

       Inside of the Accused Instrumentality




COMPLAINT FOR PATENT INFRINGEMENT                                                PAGE | 5
     Top view of ground plane:




                    Cross section view of substrate and ground plane:



COMPLAINT FOR PATENT INFRINGEMENT                                       PAGE | 6
a wireless communication chip electrically connected to said ground plane and
      proximate thereto;

        The chip is a Qualcomm CSR 8675, which is a wireless communication Bluetooth

chip.




https://www.qualcomm.com/Instrumentalitys/csr8675

        The wireless chip is electrically connected to the ground plane:




COMPLAINT FOR PATENT INFRINGEMENT                                          PAGE | 7
       The electrical connection is done via a conductive vias that goes through the

substrate:




an antenna having a first end and a second end, said first end electrically connected
      to said ground plane; and

       The Accused Instrumentality comprises an antenna having two ends, one



COMPLAINT FOR PATENT INFRINGEMENT                                                 PAGE | 8
electrically connected to said ground plane and another comprising an open circuit:




said second end comprising an open circuit.

       Said second end is an open circuit.




23.    Terrestrial is entitled to recover from Defendants the damages sustained by

Terrestrial as a result of Defendants' infringement of the ’552 Patent in an amount

subject to proof at trial, which, by law, cannot be less than a reasonable royalty, together

with interest and costs as fixed by this Court under 35 U.S.C. § 284.

          COUNT II – INFRINGEMENT OF U.S. PATENT NO. 6,973,133

24.    Terrestrial repeats and realleges the allegations of paragraphs 1 through 18 as if

fully set forth herein.

25.    Claim 1 of the ’133 Patent recites:



COMPLAINT FOR PATENT INFRINGEMENT                                                 PAGE | 9
       1.     An apparatus comprising:

              a circuit configured to (i) communicate one or more Universal Serial Bus

                     (USB) data signals via a wireless radio signal comprising a single

                     frequency hopping sequence configured to support one or more USB

                     devices and (ii) enumerate said one or more USB devices.

26.    Without license or authorization and in violation of 35 U.S.C. § 271(a), Defendants

have infringed and continue to infringe the ’133 Patent by making, using, importing,

offering for sale, and/or selling the Accused Products.

27.    As exemplified below, the Accused Products are an apparatus comprising a circuit

configured to communicate USB data signals over a wireless frequency.

An apparatus comprising:

The Accused Products are an apparatus comprising a circuit configured to communicate

USB data signals over a wireless frequency to one or more USB devices (e.g., headset)

and to enumerate the USB devices.




a circuit configured to (i) communicate one or more Universal Serial Bus (USB)
       data signals via a wireless radio signal comprising a single frequency
       hopping sequence configured to support one or more USB devices and

       The Accused Instrumentality includes a circuit configured to communicate one or


COMPLAINT FOR PATENT INFRINGEMENT                                               PAGE | 10
more USB data signals to support one more USB devices.

       The circuit is a device configured to communicate via wireless radio signal (e.g.,

Bluetooth).




https://fccid.io/AL8-BT600

       The circuit is operable to communicate with one or more USB devices.




       The host device (e.g., computer) communicates data through the circuit (e.g., USB

dongle) to a USB device (e.g., headset) via wireless radio signal (e.g., Bluetooth).         Commented [A1]: We are claiming that Bluetooth is
                                                                                             equivalent to radio signals. This is backed up by the FCC’s
                                                                                             description of the 15C Rule part, which the device operates
       As an example of this communication, when the user presses the volume button
                                                                                             in https://ecfr.io/Title-47/pt47.1.15#sp47.1.15.c. As well,
                                                                                             the patent specifies that the circuit network device is
on the computer which hosts the circuit the headset will respond and the speaker within      operable to use Bluetooth (Check dependent claim 10).


the headset will increase its output volume.

       The circuit operates on a frequency hopping sequence (e.g., Gaussian frequency-

shift keying).




COMPLAINT FOR PATENT INFRINGEMENT                                                PAGE | 11
https://fccid.io/AL8-BT600/Test-Report/14C0468R-RF-FCC-Part15-247-BT-3-0-
Bluetooth-USB-Dongle-BT600-V1-0-2015-02-XX-XXXXXXX
        The circuit operates between 2402 and 2480 MHz.

      The frequency hopping sequence supports one or more USB devices (e.g., headset).

(ii) enumerate said one or more USB devices.




COMPLAINT FOR PATENT INFRINGEMENT                                           PAGE | 12
      The Accused Instrumentality is operable to enumerate the USB devices.




COMPLAINT FOR PATENT INFRINGEMENT                                        PAGE | 13
       “A hardware ID is a vendor-defined string that Windows uses to match a device to

an INF file.”

https://docs.microsoft.com/en-us/windows-hardware/drivers/install/hardware-ids

28.    Terrestrial is entitled to recover from Defendants the damages sustained by

Terrestrial as a result of Defendants' infringement of the ’133 Patent in an amount

subject to proof at trial, which, by law, cannot be less than a reasonable royalty, together

with interest and costs as fixed by this Court under 35 U.S.C. § 284.

          COUNT III – INFRINGEMENT OF U.S. PATENT NO. 6,519,290

29.    Terrestrial repeats and realleges the allegations of paragraphs 1 through 18 as if

fully set forth herein.

30.    Claim 1 of the ’290 Patent recites:

       31.      An apparatus comprising:

                a circuit configured to generate a wireless radio signal in response to one

                      or more first Universal Serial Bus (USB) data signals,




COMPLAINT FOR PATENT INFRINGEMENT                                                PAGE | 14
              wherein said wireless radio signal comprises a single frequency hopping

                     sequence configured to support one or more USB peripheral wireless

                     network devices, and

              said circuit is configured to (i) generate said one or more first USB data

                     signals in response to said wireless radio signal and

              (ii) enumerate said one or more USB devices.

32.    Without license or authorization and in violation of 35 U.S.C. § 271(a), Defendants

have infringed and continue to infringe the ’290 Patent by making, using, importing,

offering for sale, and/or selling the Accused Products.

33.    As exemplified below, the Accused Products are a circuit configured to

communicate USB data signals over a wireless frequency.

An apparatus comprising:

       The Accused instrumentality is an apparatus comprising a circuit configured to

communicate USB data signals over a wireless frequency to one or more USB devices

(e.g., headset) and to enumerate the USB devices.




a circuit configured to generate a wireless radio signal in response to one or more
       first Universal Serial Bus (USB) data signals,

       The Accused Instrumentality includes a circuit configured to generate a wireless

COMPLAINT FOR PATENT INFRINGEMENT                                              PAGE | 15
radio signal in response to one or more first Universal Serial Bus (USB) data signals.

       The first data signal below is communicated between the host device and the USB

interface.

       To set up the USB interface, the client drivers (provided by the host) communicate

with the receiver to establish the protocol as described below:




       The service shown above is the USB generic parent driver

https://docs.microsoft.com/en-us/windows-hardware/drivers/usbcon/usb-common-class-
generic-parent-driver




       In response to said first data transaction the device is then registered to the

computer and begins transmitting a wireless frequency device to connect to peripheral

device (e.g., headset)



COMPLAINT FOR PATENT INFRINGEMENT                                              PAGE | 16
wherein said wireless radio signal comprises a single frequency hopping sequence
      configured to support one or more USB peripheral wireless network devices,
      and

      The USB Transceiver registers and communicates with said device.




      The circuit is a device configured to communicate via wireless radio signal (e.g.,

Bluetooth).                                                                                Commented [A2]: Check comment on page 16 for
                                                                                           Wireless radio vs Bluetooth.




https://fccid.io/AL8-BT600

      The radio signal that is generated comprises a frequency hopping sequence to

support one or more peripheral devices.


COMPLAINT FOR PATENT INFRINGEMENT                                             PAGE | 17
https://fccid.io/AL8-BT600

       The circuit operates on a frequency hopping sequence (e.g., Gaussian frequency-

shift keying).




https://fccid.io/AL8-BT600/Test-Report/14C0468R-RF-FCC-Part15-247-BT-3-0-
Bluetooth-USB-Dongle-BT600-V1-0-2015-02-XX-XXXXXXX

COMPLAINT FOR PATENT INFRINGEMENT                                           PAGE | 18
       The circuit operates between 2402 and 2480 MHz.

       The frequency hopping sequence supports one or more USB peripheral devices

(e.g., headset).

said circuit is configured to (i) generate said one or more first USB data signals in
       response to said wireless radio signal and

       The device generates a USB data signal in response to said wireless radio signal.

       The circuit is a device configured to communicate via wireless radio frequency

(e.g., Bluetooth).




https://fccid.io/AL8-BT600

       The circuit is operable to communicate with one or more USB devices (e.g.,

Headset).

       The headset communicates via a wireless frequency:




https://fccid.io/AL8-POTE16

       The transmitter in the wireless headset sends a data signal via Bluetooth to the

USB device which receives the radio signal and converts that data into a USB data signal

COMPLAINT FOR PATENT INFRINGEMENT                                                PAGE | 19
which is then communicated to the host device.




https://fccid.io/AL8-POTE16

      As an example of this interaction, when the user presses the volume button on the

computer which hosts the circuit the headset will respond and the speaker within the

headset will increase its output volume.

(ii) enumerate said one or more USB devices.

       The Accused Instrumentality is operable to enumerate the USB devices.




COMPLAINT FOR PATENT INFRINGEMENT                                            PAGE | 20
COMPLAINT FOR PATENT INFRINGEMENT   PAGE | 21
“A hardware ID is a vendor-defined string that Windows uses to match a device to an

INF file.” https://docs.microsoft.com/en-us/windows-hardware/drivers/install/hardware-

ids


COMPLAINT FOR PATENT INFRINGEMENT                                           PAGE | 22
34.    Terrestrial is entitled to recover from Defendants the damages sustained by

Terrestrial as a result of Defendants' infringement of the ’290 Patent in an amount

subject to proof at trial, which, by law, cannot be less than a reasonable royalty, together

with interest and costs as fixed by this Court under 35 U.S.C. § 284.

                                PRAYER FOR RELIEF

       WHEREFORE, Terrestrial requests that this Court enter judgment against

Defendants as follows:

       A.     An adjudication that Defendants have infringed the ’552 Patent, the ’133

Patent, and the ’290 Patent;

       B.     An award of damages to be paid by the Defendants adequate to compensate

Terrestrial for Defendants' past infringement of the ’552 Patent, the ’133 Patent, and the

’290 Patent, and any continuing or future infringement through the date such judgment

is entered, including interest, costs, expenses and an accounting of all infringing acts

including, but not limited to, those acts not presented at trial;

       C.     A declaration that this case is exceptional under 35 U.S.C. § 285, and an

award of Terrestrial's reasonable attorneys' fees; and

       D.     An award to Terrestrial of such further relief at law or in equity as the

Court deems just and proper.




COMPLAINT FOR PATENT INFRINGEMENT                                                PAGE | 23
                                  JURY DEMAND

Plaintiff demands trial by jury, Under Fed. R. Civ. P. 38.



Dated: January 21, 2020                        Respectfully Submitted

                                               /s/ Raymond W. Mort, III
                                               Raymond W. Mort, III
                                               Texas State Bar No. 00791308
                                               raymort@austinlaw.com

                                               THE MORT LAW FIRM, PLLC
                                               100 Congress Ave, Suite 2200
                                               Austin, Texas 78701
                                               Tel/Fax: (512) 865-7950

                                               ATTORNEYS FOR PLAINTIFF




COMPLAINT FOR PATENT INFRINGEMENT                                             PAGE | 24
